Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 11, the phrase an annealing point of the supporting glass substrate + 50 degrees Celsius is in parentheses renders the claim indefinite because it is unclear whether the limitation(s) the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purpose of this examination the Examiner will treat the phrase as an included limitation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo (US 20110123710).
Regarding claim 11 Endo discloses a glass substrate formed by the down-draw method [0006], [0057].
It is the opinion of the examiner skilled artisan in glass knows the down-draw method requires the continuously drawn glass to be cut, and furthermore to be a glass substrate for a recording medium requires cutting to shape.
The glass being polished, at least step [0004], [0012], [0052].  Endo does not limit the polishing thus more than 50% of the surface is polished.
The glass taught by Endo has 10-13% sodium oxide thus overlapping the claimed ranges of present claim 1 [0009].
Endo discloses a heating step to a temperature at 1550-16000 degrees Celsius, thus at or above the annealing temperature of the cut glass followed by cooling from room temperature at 1 degrees Celsius/ min [0058], [0060]
Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. 

Endo discloses a heating step to a temperature at 1550-16000 degrees Celsius, thus at or above the annealing temperature of the cut glass followed by cooling from room temperature at 1 degrees Celsius/ min [0058], [0060], Endo does not specifically state the temperature range of the annealing point + 50 degrees Celsius as required by claim 11. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the annealing temperature since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to optimize the annealing temperature to relieve stresses introduced during the manufacturing of glass and allow the glass molecules to move while preventing deformation of the glass structure.

Claim(s) 11, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mushiake (US 20130011607 A1).
Regarding claims 11, 14, and 19  Mushiake discloses forming a glass substrate regarding a variety of glass compositions (at least [0072]-[0078]) wherein [0076] and claim 23 disclose sodium dioxide in an amount of 0-10%, anticipating the claimed amount of 5-21% and
Mushiake discloses forming a glass substrate in a second embodiment with a glass content of sodium dioxide in an amount of 0-10% [0107], anticipating the claimed amount of 5-21% and
MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”.
Mushiake discloses the substrate formed by the fusion method  ([0083] and claim 31), thus necessarily cutting the continuously draw sheet for processing to the desired shape ( [0152).
Mushiake discloses  at least one side of the sheet is unpolished [0145] thus indicating polishing 50% or more of the sheet.  Mushiake further discloses “the polishing step can be simplified of eliminated” [0145] thus indicated the polishing step still exists in embodiments.
MPEP 2123 indicates disclosed examples and preferred embodiments do not constitute teaching away from a broader disclosure or nonpreferred embodiments In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Alternatively, Mushiake discloses the glass sheet may be etched [0150].  Giving the claims the broadest reasonable interpretation in light of the specification, etching constitutes as polishing (see [0064] of the specification of the present application)
Mushiake discloses an annealing step thus heating to an annealing temperature or more [0092], [0156]-[0157].
Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. 

Mushiake discloses the claimed invention including heating at 30 degrees Celsius or more of the annealing point however fails to explicitly state heating to a temperature of 50 degrees Celsius or more of the annealing point. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the annealing temperature since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to choose a temperature to relieve stresses introduced during the manufacturing of glass and allow the glass molecules to move while preventing deformation of the glass structure.
	Examiner would also like Applicant to recognize that Mushiake discloses a glass composition of the instant application at least [0038] of the specification as originally filed. See [0032]-[0033], [0037]-[0038].  Therefore, it would be obvious to one skilled in the art at the time of the effective filing date that a glass of the same composition with overlapping ranges with that of the present application would be expected to have an overlapping annealing range and that a skilled artisan would have been determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. 


Claim(s) 11, 14, 19, and 22 is/are rejected under 35 U.S.C. 103 as being obvious over Nishiwaza (US 20140235425 A1).
Regarding claims 11 and 19, Nishiwaza discloses a glass composition with 7-15.5% Na2O [0023], [0052], [0108]-[0109].
Nishiwaza discloses a glass sheet continuously formed, thus a mother glass sheet [0132], [0135]
 Nishiwaza discloses cutting the mother glass to form a substrate [0136]
Nishiwaza discloses polishing the substrate, without limitation thus 70% or more anticipating claim 19 of the presently claimed invention [0009], [0074], [0150]
Nishiwaza discloses a heating step of heating the substrate  [0075]-[0076]
MPEP 2123 indicates disclosed examples and preferred embodiments do not constitute teaching away from a broader disclosure or nonpreferred embodiments In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Nishiwaza discloses an annealing step thus heating to an annealing temperature or more [0092], [0156]-[0157].
Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. 

Nishwaza discloses the claimed invention including heating at 30 degrees Celsius or more of the annealing point however fails to explicitly state heating to a temperature of 50 degrees Celsius or more of the annealing point. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the annealing temperature since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to choose a temperature to relieve stresses introduced during the manufacturing of glass and allow the glass molecules to move while preventing deformation of the glass structure.
Furthermore, 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

Therefore, given the claims the broadest reasonable interpretation in view of the specification the annealing temperature of a glass is not a singular temperature, it is the definition of a temperature range that allows the glass to relax without deforming.  The glass composition it not provided in claim 11 and thus a skilled artisan at the time of the effective filing date would be motivated to determine the appropriate temperature for annealing the glass of claim 11. 
	Examiner would also like Applicant to recognize that Nishiwaza discloses a glass composition of the instant application at least [0038] of the specification as originally filed. See the silica content of Nishiwaza [0093], alumina [0095], lithium oxide [0111]-[0112], sodium oxide and potassium oxide [0108]-[0110], and MgO+CaO+SrO+BaO [0101]-[0105].  Therefore, it would be obvious to one skilled in the art at the time of the effective filing date that a glass of the same composition with overlapping ranges with that of the present application would be expected to have an overlapping annealing range and that a skilled artisan would have been determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. 
Regarding claim 12, Nishiwaza discloses a glass composition as listed in [0015]-[0030] and [0044]-[0059] and claim 1.
The composition of Nishiwaza overlaps the composition of glass on page 15 of the present specification.
Nishiwaza suggests forming the glass substrate with the same amount of sodium dioxide by the presently claimed method of claim 11 as indicated above.
Nishiwaza discloses a heating step [0075]-[0076] for measuring the shrinkage, or compaction and Nishiwaza discloses the glass having a compaction of 15 ppm or less [0063].
The heating step involves heating at a rate of 1.6 degrees Celsius/min and maintained at 300 degrees Celsius for 1 hour prior to being cooled to room temperature  at a rate of 1 degrees Celsius/min to yield the compaction of 15 ppm or less [0076].
Nishiwaza does not disclose the heating schedule of present claim 12.
Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. 

In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. 

Nishiwaza discloses all of the claimed invention of claim 12 except for the claimed heating schedule that results in the thermal shrinkage recited in claim 12.  
Nishiwaza discloses a heating schedule as discussed above that is similar to that of present claim 12 and results in a low compaction, i.e. thermal shrinkage, that overlaps with that of claim 12.  
It would be obvious to one of ordinary skill in the art to optimize the heating schedule of the glass substrate for a TFT, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.  One would have been motivated to optimize the heating schedule of the glass substrate to achieve low compaction and reduce further film peeling as taught by Nishiwaza [0013].
Regarding claim 14, Nishiwaza discloses using the fusion or float process for forming the glass sheet  [0082].
Regarding claims 16-18, In view of the motivation to optimize the heating range as discussed above (in regards to claim 12) one of ordinary skill in the art would expect the substrate of Nishiwaza to result in the same properties.
The substarte of Nishiwaza has the same composition as the present application’s specification is formed by the same method as presently claimed, with the same Young’s modulus thus in one skilled in the art would readily have expected the same properties of warpage and thickness variation of claims 16-18.
Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. 

MPEP 716.02(d) recites
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.

Regarding claim 22, Nishiwaza discloses the glass substrate having a Young’s modulus is 66 GPa or more [0090]-[0091]. 
It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the desired annealing temperature since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to reduce warpage in the central part, troubles due to contact, improvement of durability to breaking.

Claim(s) 11, 19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata (US 20150093581 A1).
Regarding claims 11 and 19, Murata discloses a glass composition with 10-19% Na2O [0023], or 7-20% Na2O [0027].
Murata discloses a glass sheet continuously formed thus a mother glass sheet using the slot draw, re draw, float, press or roll method [0049]
 Murata discloses forming a substrate for at least a display or monitor, title, abstract, [0001], thus necessarily cutting the continuously formed glass sheet.
Murata discloses polishing the substrate can be omitted however does not require omitting it [0051] and discloses an etching step which also covers the polishing of present claim 1, without limitation thus 70% or more anticipating claim 19 of the presently claimed invention 
Murata discloses a heating step of heating the substrate or annealing [0107] Murata discloses glass compositions overlapping with the ranges of the present application [0038] of the application as priginally filed.  See at least [0022] and [0027] of Murata.
Therefore, it would be obvious to one skilled in the art at the time of the effective filing date that a glass of the same composition with overlapping ranges with that of the present application would be expected to have an overlapping annealing range and that a skilled artisan would have been determined the optimum values of the relevant process parameters, such as the appropriate annealing range, through routine experimentation in the absence of a showing of criticality commensurate in scope with present claim 11.
MPEP 2123 indicates disclosed examples and preferred embodiments do not constitute teaching away from a broader disclosure or nonpreferred embodiments In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Regarding claim 22, Murata discloses the glass substrate having a Young’s modulus is 70 GPa or more [0104]. 
It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. 


Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive. 07/29/2022.
Applicant argues that none of the rejections over the prior art disclose the present amendment of the annealing range + 50 degrees Celsius.  The claims are rejected over the same prior art however now additionally address the present claim amendments thus the previous arguments are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741                                                                                                                                                                                                        (heating adj rate)